   Case: 1:21-cv-00074-KLL Doc #: 20 Filed: 03/19/21 Page: 1 of 16 PAGEID #: 316




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION (CINCINNATI)

 EXECUTIVE JET MANAGEMENT, INC.,                      :
                                                      :
                 Plaintiff,                           :      Case No. 1:21-cv-74
                                                      :
         v.                                           :      Judge Susan J. Dlott
                                                      :
 LONGBOW ENTERPRISES, LLC, et al.,                    :      Magistrate Judge Karen L. Litkovitz
                                                      :
                 Defendants.                          :

                              STIPULATED PROTECTIVE ORDER

        Pursuant to the parties’ joint request that the Court enter this Order, and their agreement

that the following limitations and restrictions should apply to documents and information produced

for inspection and copying during the course of this litigation (the “Action”), the Court hereby

ORDERS that:

        1.      Scope. This Protective Order (hereinafter “Protective Order” or “Order”) shall

apply to all documents or other information produced in the course of discovery in this Action that

have been designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” pursuant

to this Order, including but not limited to, all initial disclosures, all responses to discovery requests,

all deposition testimony and exhibits, and all materials (including documents or testimony)

produced by non-parties in this Action, including all copies, excerpts, and summaries thereof

(collectively the “Confidential Information”).

        2.      Purpose. The purpose of this Protective Order is to protect against the unnecessary

disclosure of Confidential Information and to facilitate discovery by eliminating the need for

repeated requests that the Court become directly involved in the discovery process.
   Case: 1:21-cv-00074-KLL Doc #: 20 Filed: 03/19/21 Page: 2 of 16 PAGEID #: 317




       3.      Disclosure Defined. As used herein, “disclosure” or “to disclose” means to

divulge, reveal, describe, summarize, paraphrase, quote, transmit, or otherwise communicate

Confidential Information, and the restrictions contained herein regarding disclosure of

Confidential Information also apply with equal force to any copies, excerpts, analyses, or

summaries of such materials or the information contained therein, as well as to any pleadings,

briefs, exhibits, transcripts or other documents which may be prepared in connection with this

Action which contain or refer to the Confidential Information or information contained therein.

       4.      Designating Material As Confidential. Any party, or any third party subpoenaed

by one of the parties or producing information in the course of discovery in this Action (the

“Designating Party”), may designate as confidential and subject to this Protective Order any

documents, testimony, written responses, or other materials produced in this Action if they contain

information that the Designating Party asserts in good faith is protected from disclosure by statute

or common law, including, but not limited to, confidential personal information, medical or

psychiatric information, trade secrets, personnel records, or such other sensitive commercial

information that is not publicly available. Information that is publicly available may not be

designated as confidential. The designation of materials as confidential pursuant to the terms of

this Protective Order does not mean that the document or other material has any status or protection

by statute or otherwise except to the extent and for the purposes of this Order.

       5.      Form and Timing Of Designation.

               a.      Documents And Written Materials. A person or entity producing

       documents or information in the course of discovery in this Action (a “Producing Party”)

       shall designate any document or other written materials as confidential pursuant to this

       Order by marking each page of the material with a stamp identifying it as




                                                 2
Case: 1:21-cv-00074-KLL Doc #: 20 Filed: 03/19/21 Page: 3 of 16 PAGEID #: 318




   “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” if practical to do so. The

   Producing Party shall place the stamp, to the extent possible, in such a manner that it will

   not interfere with the legibility of the document. Materials shall be so-designated prior to,

   or at the time of, their production or disclosure.

           A Designating Party that is not a Producing Party may also designate any document

   or other written material produced in the course of discovery in this Action as confidential

   pursuant to this Order. A Designating Party shall do so by designating in a transmittal letter

   or email to the Producing Party and any other party to whom the materials were produced

   (a “Receiving Party”) using a reasonable identifier (e.g., the Bates range) any portions of

   the production that should be treated as “CONFIDENTIAL – SUBJECT TO

   PROTECTIVE ORDER.”

           b.      Electronically Stored Information (“ESI”): If a production response

   includes ESI, the Producing Party shall make an effort to include within the electronic files

   themselves the designation “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER”

   to the extent practicable. If that is not practicable, then the Producing Party shall designate

   in a transmittal letter or email to the Receiving Party(ies) using a reasonable identifier (e.g.,

   the Bates range) any portions of the ESI that should be treated as “CONFIDENTIAL –

   SUBJECT TO PROTECTIVE ORDER.”

           A Designating Party that is not a Producing Party may also designate any

   production response that includes ESI as confidential pursuant to this Order. A Designating

   Party shall do so by designating in a transmittal letter or email to the Producing Party and

   any Receiving Parties using a reasonable identifier (e.g., the Bates range) any portions of

   the ESI that should be treated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE




                                              3
Case: 1:21-cv-00074-KLL Doc #: 20 Filed: 03/19/21 Page: 4 of 16 PAGEID #: 319




   ORDER.”

          c.      Deposition Testimony. Deposition testimony will be deemed confidential

   only if designated as such when the deposition is taken or within five (5) business days

   after receipt of the deposition transcript. Such designation must be specific as to the

   portions of the transcript and/or any exhibits to be protected, except that any exhibit that

   has previously been marked as “CONFIDENTIAL – SUBJECT TO PROTECTIVE

   ORDER” at the time of production, and which still bears that mark at the time of its use in

   a deposition, shall be treated as Confidential Information under this Order without further

   designation.

          All deposition testimony will be deemed and treated as Confidential Information

   until five (5) business days after receipt of the deposition transcript, in which case, only

   those portions designated in accordance with this paragraph 5(c) will be treated as

   Confidential Information.

   6.     Limitation Of Use.

          a.      General Protections. All Confidential Information, including all

   information derived therefrom, shall be used solely for purposes of prosecuting or

   defending this Action. Confidential Information shall not be used or disclosed for any other

   purpose, including but not limited to any business, commercial, or competitive purpose.

   Except as set forth in this Order, Confidential Information shall not be disclosed to any

   third party. This Order shall not prevent the Designating Party from using or disclosing

   information it has designated as Confidential Information, and that belongs to the

   Designating Party, for any purpose that the Designating Party deems appropriate, except

   that the Designating Party’s voluntary disclosure of Confidential Information outside the




                                            4
Case: 1:21-cv-00074-KLL Doc #: 20 Filed: 03/19/21 Page: 5 of 16 PAGEID #: 320




   scope of this Action may impact the protection that this Order would otherwise provide

   with regard to such information, once disclosed.

          b.      Persons To Whom Confidential Information May Be Disclosed. Use of

   Confidential Information, including all information derived therefrom, shall be restricted

   solely to the following persons who agree to be bound by the terms of this Protective Order,

   unless additional persons are stipulated by counsel or authorized by the Court:

          1.      outside counsel of record for the parties, and the administrative staff of
                  outside counsel's firms;

          2.      in-house counsel for the parties, and the administrative staff for each in-
                  house counsel;

          3.      any party to this action who is an individual;

          4.      as to any party to this action who is not an individual, every employee,
                  director, officer, or manager of that party, but only to the extent necessary
                  to further the interest of a party in this Action;

          5.      independent consultants or expert witnesses (including partners, associates
                  and employees of the firm which employs such consultant or expert)
                  retained by a party or its attorneys for purposes of this Action, but only to
                  the extent necessary to further the interest of the parties in this Action, and
                  only after such persons have completed the certification attached hereto as
                  Attachment A, Acknowledgment of Understanding and Agreement to be
                  Bound;

          6.      the Court and its personnel, including, but not limited to, stenographic
                  reporters regularly employed by the Court and stenographic reporters not
                  regularly employed by the Court who are engaged by the Court or the parties
                  during this Action;

          7.      the authors and the original recipients of the documents;

          8.      any court reporter or videographer reporting a deposition;

          9.      employees of copy services, microfilming or database services, trial support
                  firms, and/or translators who are engaged by the parties for the litigation of
                  this Action and only after such persons have completed the certification
                  attached hereto as Attachment A, Acknowledgment of Understanding and
                  Agreement to be Bound;



                                            5
   Case: 1:21-cv-00074-KLL Doc #: 20 Filed: 03/19/21 Page: 6 of 16 PAGEID #: 321




               10.     interviewees, potential witnesses, deponents, hearing or trial witnesses, and
                       any other person, where counsel for a party to this action in good faith
                       determines the individual should be provided access to such information in
                       order for counsel to more effectively prosecute or defend this Action (as
                       long as the disclosure occurs in the presence of counsel, and copies,
                       duplicates, images, or the like are not removed or retained by any
                       interviewee, potential witness, deponent, or hearing or trial witness),
                       provided, however, that in all such cases the individual to whom disclosure
                       is to be made has been informed that the information contained in the
                       disclosed document(s) is confidential and protected by Court Order, that the
                       individual understands that he/she is prohibited from disclosing any
                       information contained in the document(s) to anyone; or

               11.     any other person agreed to in writing by the parties.

Prior to being shown any Confidential Information, any person listed under paragraph 6(b)(1)-(5)

and (7)-(10) shall be advised that the Confidential Information is being disclosed pursuant to and

subject to the terms of this Protective Order.

       7.      Inadvertent Production. Inadvertent production of any document or information

in the course of discovery in this Action shall be governed by Fed. R. Evid. 502. Pursuant to

subsections (d) and (e) of that Rule, the parties agree to, and the Court orders, protection of

Protected Information against claims of waiver (including as against third parties and in other

Federal and State proceedings) in the event such information is produced during the course of

discovery in the Action, whether pursuant to a Court order, a parties’ discovery request, or informal

production, as follows:

       a.      the production of documents, information or ESI (including, without limitation,
               metadata) subject to a legally recognized claim of privilege or other protection from
               production or other disclosure (collectively, “Protected Information”), including
               without limitation the attorney-client privilege and work-product doctrine, shall in
               no way constitute the voluntary disclosure of such Protected Information;

       b.      the production of Protected Information shall not result in the waiver of any
               privilege or protection associated with such Protected Information as to the
               Receiving Party, or any third parties otherwise in receipt of the Protected




                                                 6
Case: 1:21-cv-00074-KLL Doc #: 20 Filed: 03/19/21 Page: 7 of 16 PAGEID #: 322




         Information, and shall not result in any waiver of protection, including subject
         matter waiver, of any kind;

   c.    if any document or ESI (including, without limitation, metadata) received by a
         Receiving Party is on its face clearly subject to a legally recognizable privilege,
         immunity, or other right not to produce such information, the Receiving Party will
         promptly notify the Producing Party in writing that it has discovered Protected
         Information, identify the Protected Information by Bates Number range, and return
         or sequester such Protected Information until the Producing Party confirms whether
         it does indeed assert any privilege protecting this information. Once the Producing
         Party asserts privilege over such Protected Information (as described in
         Subparagraph (e) below), the Receiving Party will return, sequester, or destroy all
         copies of such Protected Information, along with any notes, abstracts or
         compilations of the content thereof, within ten (10) business days of notice from
         the Producing Party;

   d.    upon the request of the Producing Party, the Receiving Party will promptly disclose
         the names of any individuals who have read or have had access to the Protected
         Information;

   e.    if the Producing Party intends to assert a claim of privilege or other protection over
         Protected Information identified by the Receiving Party, the Producing Party will,
         within ten (10) business days of receiving the Receiving Party’s written
         notification, inform the Receiving Party of such intention in writing and shall
         provide the Receiving Party with a log for such Protected Information that is
         consistent with the requirements of the Federal Rules of Civil Procedure, setting
         forth the basis for the claim of privilege, immunity or basis for non-disclosure, and
         in the event, if any portion of the Protected Information does not contain privileged
         or protected information, the Producing Party shall also provide to the Receiving
         Party a redacted copy of the Protected Information that omits the information that
         the Producing Party believes is subject to a claim of privilege, immunity or other
         protection;

   f.    if, during the course of the Action, a Producing Party determines it has produced
         Protected Information, the Producing Party may notify the Receiving Party(ies) of
         such production in writing. The Producing Party’s written notice must identify the
         Protected Information by Bates Number range, the privilege or protection claimed,
         and the basis for the assertion of the privilege and shall provide the Receiving Party
         with a log for such Protected Information that is consistent with the requirements
         of the Federal Rules of Civil Procedure, setting forth the basis for the claim of
         privilege, immunity or basis for non-disclosure, and in the event any portion of the
         Protected Information does not contain privileged or protected information, the
         Producing Party shall also provide to the Receiving Party a redacted copy of the
         Protected Information that omits the information that the Producing Party believes
         is subject to a claim of privilege, immunity or other protection. The Producing Party
         must also demand the return of the Protected Information. After receiving such



                                           7
   Case: 1:21-cv-00074-KLL Doc #: 20 Filed: 03/19/21 Page: 8 of 16 PAGEID #: 323




               written notification, the Receiving Party must, within ten (10) business days of
               receiving the written notification, return, sequester, or destroy the specified
               Protected Information and any copies, along with any notes, abstracts or
               compilations of the content thereof;

       g.      a Receiving Party’s return, sequestration, or destruction of such Protected
               Information as provided in the Subparagraphs above will not act as a waiver of the
               Receiving Party’s right to move for the production of the returned, sequestered, or
               destroyed Protected Information on grounds that the Protected Information is not
               in fact subject to a viable claim of privilege or other protection. However, the
               Receiving Party is prohibited and estopped from arguing that the Producing Party’s
               production of the Protected Information in this matter acts as a waiver of applicable
               privileges or protections, that the disclosure of the Protected Information by the
               Producing Party was not inadvertent, that the Producing Party did not take
               reasonable steps to prevent the disclosure of the Protected Information, or that the
               Producing Party did not take reasonable steps to rectify such disclosure; and

       h.      nothing contained herein is intended to or shall limit a Producing Party’s right to
               conduct a review of documents or ESI (including, without limitation, metadata), for
               relevance, responsiveness, and/or the segregation of privileged and/or protected
               information before such information is produced to the Receiving Party.

       8.      Filing Materials Containing Information Designated Confidential. In the event

a person or entity seeks to file with the Court any Confidential Information, that person or entity

must take appropriate action to ensure that the document receives proper protection from public

disclosure, including: (a) filing a redacted document with the consent of the Designating Party; (b)

where appropriate (e.g., in relation to discovery and evidentiary motions), submitting the document

solely for in camera review; or (c) when the preceding measures are inadequate, seeking

permission to file the document under seal by filing a motion for leave to file under seal.

       Any motion to file a document subject to this Order under seal must meet the Sixth Circuit’s

standard set forth in Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299 (6th

Cir. 2016). The burden of demonstrating the need for and appropriateness of a sealing order is

borne by the moving party, and requires the moving party to analyze in detail, document by

document, the propriety of secrecy, providing reasons and legal citations. Regardless of whether

the parties agree, it remains the Court’s independent obligation to determine whether a seal is


                                                 8
   Case: 1:21-cv-00074-KLL Doc #: 20 Filed: 03/19/21 Page: 9 of 16 PAGEID #: 324




appropriate for any given document or portion thereof. Any proposed sealing, even when

compelling reasons exist, must be narrowly tailored to serve the compelling reasons.

        When a person or entity seeks to file documents containing Confidential Information is not

a Designating Party, the filing party shall provide the Designating Party or Parties with written

notification of its intent to file such documents at least (14) fourteen days before doing so. After

being provided such notice, the Designating Party or Parties will then have (7) seven days to file

with the Court a motion for sealing. The Court will rule on the motion as promptly as possible.

        9.        Attorneys Allowed To Provide Advice. Nothing in this Order shall bar or

otherwise restrict any attorney from rendering advice to his or her client with respect to this Action

or from doing anything necessary to prosecute or defend this Action or furthering the interests of

his or her client as those interests relate to this Action, except for the disclosure of the Confidential

Information as proscribed in this Order.

        10.       Excluding Others From Access. Whenever Confidential Information is to be

discussed at a deposition, the Designating Party may exclude from the room any person, other than

persons designated in Paragraph 6 of this Order and attorneys for the deponent, for that portion of

the deposition.

        11.       No Voluntary Disclosure To Other Entities. No person or entity may voluntarily

disclose any Confidential Information to any state or federal law enforcement or regulatory

agency, or any employee thereof, except in this Action as set forth in Paragraph 6 of this Order or

as otherwise commanded by law or provided in this Order. Nothing in this Order shall prevent a

person or entity from providing information in its possession in response to a valid order or

subpoena from a law enforcement or regulatory agency requiring the production of such

information, except that, prior to such production, the person or entity producing the information




                                                   9
  Case: 1:21-cv-00074-KLL Doc #: 20 Filed: 03/19/21 Page: 10 of 16 PAGEID #: 325




shall provide as much advance notice as possible to the Designating Party(ies) to facilitate the

Designating Party’s efforts to preserve the confidentiality of the material.

       12.     Disputes As To Designations. Each party has the right to dispute the confidential

status claimed by any Designating Party in accordance with this Protective Order. If a party

believes that any documents or materials have been inappropriately designated by a Designating

Party, that party shall confer with the Designating Party. As part of that conferral, the Designating

Party must assess whether redaction is a viable alternative to complete non-disclosure. If any

person or entity challenges the “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER”

designation of any document or information, the burden to properly maintain the designation shall,

at all times, remain with the Designating Party(ies) to show that said document or information

should remain protected pursuant to Federal Civil Rule 26(c). In the event of disagreement, then

the Designating Party shall file a motion pursuant to Federal Civil Rule 26(c) within fourteen (14)

days of the meet and confer. Any person or entity who disagrees with the designation must

nevertheless abide by that designation until the matter is resolved by agreement of the involved

parties or by order of the Court.

       13.     Information Security Protections. Any Receiving Party shall maintain an

information security program that includes reasonable administrative, technical, and physical

safeguards designed to protect the security and confidentiality of Confidential Information, protect

against any reasonably anticipated threats or hazards to the security of Confidential Information,

and protect against unauthorized access to or use of Confidential Information.

       If the Receiving Party discovers a breach of security, including any actual or suspected

unauthorized access, to Confidential Information, they shall: (1) notify the Designating Party of

such breach; (2) investigate and take reasonable efforts to remediate the effects of the breach; and




                                                 10
  Case: 1:21-cv-00074-KLL Doc #: 20 Filed: 03/19/21 Page: 11 of 16 PAGEID #: 326




(3) provide sufficient information about the breach that the Designating Party can reasonably

ascertain the size and scope of the breach. The Receiving Party agrees to cooperate with the

Designating Party or law enforcement in investigating any such security incident. In any event, the

Receiving Party shall promptly take all necessary and appropriate corrective action to terminate

the unauthorized access.

       14.     All Trials Open To Public. All trials, and certain pretrial proceedings and

hearings, are open to the public (collectively a “Public Hearing” or “Public Hearings”). Absent

further order of the Court, there will be no restrictions on any Party’s ability to use during a Public

Hearing any Confidential Information. However, if any person or entity intends to present at a

Public Hearing any Confidential Information, the person or entity intending to present such

document or information shall provide advance notice to the Designating Party at least (5) five

days before the Public Hearing by identifying the documents or information at issue as specifically

as possible (i.e., by Bates Number, page range, deposition transcript line, etc.). Any person or

entity may then seek appropriate relief from the Court regarding restrictions on the use of such

documents or information at trial, or sealing of the courtroom, if appropriate.

       15.     No Waiver Of Right To Object. This Order does not limit the right of any person

or entity to object to the scope of discovery in this Action.

       16.     No Determination Of Admissibility. This Order does not constitute a

determination of the admissibility or evidentiary foundation for the documents or a waiver of any

party’s objections thereto.

       17.     No Admissions. Designation by any person or entity of information or documents

as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER," or failure to so designate, will




                                                  11
  Case: 1:21-cv-00074-KLL Doc #: 20 Filed: 03/19/21 Page: 12 of 16 PAGEID #: 327




not constitute an admission that information or documents are or are not confidential or trade

secrets.

           18.   No Prior Judicial Determination. This Order is based on the representations and

agreements of the parties and is entered for the purpose of facilitating discovery in this action.

Nothing in this Order shall be construed or presented as a judicial determination that any

Confidential Information is in fact subject to protection under Rule 26(c) of the Federal Rules of

Civil Procedure or otherwise until such time as the Court may so rule on a specific document or

issue.

           19.   Order Subject To Modification. This Order shall be subject to modification by

the Court on its own motion or on motion of a party or any other person with standing concerning

the subject matter.

           20.   Parties May Consent To Disclosure. Nothing shall prevent disclosure beyond the

terms of this Order if all affected parties consent to such disclosure, or if the Court, after notice to

all effected parties, permits such disclosure. Specifically, if and to the extent any person or entity

wishes to disclose any Confidential Information beyond the terms of this Order, that person or

entity shall provide all other parties with reasonable notice in writing of its request to so disclose

the materials. If the parties cannot resolve their disagreement with respect to the disclosure of any

Confidential Information, then a party may petition the Court for a determination of these issues.

In addition, any interested member of the public may also challenge the designation of any material

as confidential, pursuant to the terms of this paragraph.

           21.   Return Of Materials Upon Termination Of Litigation. Upon the written request

of the Designating Party, within 30 days after the entry of a final judgment no longer subject to

appeal on the merits of this Action, or the execution of any agreement between the parties to




                                                  12
  Case: 1:21-cv-00074-KLL Doc #: 20 Filed: 03/19/21 Page: 13 of 16 PAGEID #: 328




resolve amicably and settle this case, the parties and any person authorized by this Protective Order

to receive Confidential Information shall return to the Producing Party, or destroy, all Confidential

Information designated as Confidential Information by the Producing Party, unless the specific

document or information has been offered into evidence or filed without restriction as to

disclosure. The person or entity returning or destroying such documents or other information shall

certify that it has not maintained any copies of such Confidential Information, except as permitted

by this Order.

         22.      Retention of Archival Copies and Counsel Allowed To Retain Copy Of Filings.

Nothing in this Protective Order shall prevent outside counsel for a party or third party from

maintaining in its files a copy of any filings in the Action, including any such filings that

incorporate or attach Confidential Information. Moreover, an attorney may use his or her work

product in subsequent litigation provided that such use does not disclose any Confidential

Information. Any inaccessible copies of Confidential Information created through the routine

operation of the Receiving Party’s standard archival and back up procedures do not need to be

returned or destroyed. Any such archival or inaccessible copies, and any Confidential Information

retained by an attorney in accordance with this paragraph, shall remain subject to this Protective

Order.


         SO ORDERED.




Dated:         3/19/2021
                                                      U.S. Magistrate Judge




                                                 13
 Case: 1:21-cv-00074-KLL Doc #: 20 Filed: 03/19/21 Page: 14 of 16 PAGEID #: 329




AGREED TO:



/s/Brian M. Gianangeli                       /s/Brian D. Wright (per email auth. 3/18/2021)
Charles A. Mifsud (0070498)                  Brian D. Wright (0075359)
Brian M. Gianangeli (0072028)                Clayton D. Prickett (0100181)
The Law Office of Charles Mifsud, LLC        Faruki, PLL
6305 Emerald Pkwy.                           201 East Fifth St., Suite 1420
Dublin, OH 43016                             Cincinnati, OH 45202
Telephone: (614) 389-5282                    Telephone: (513) 632-0314
Fax: (614) 389-2294                          Fax: (513) 632-0319
bgianangeli@mifsudlaw.com                    bwright@ficlaw.com
                                             cprickett@ficlaw.com
ATTORNEYS FOR PLAINTIFF
                                             ATTORNEYS FOR DEFENDANTS




                                        14
  Case: 1:21-cv-00074-KLL Doc #: 20 Filed: 03/19/21 Page: 15 of 16 PAGEID #: 330




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION (CINCINNATI)

 EXECUTIVE JET MANAGEMENT, INC.,                   :
                                                   :
                Plaintiff,                         :      Case No. 1:21-cv-74
                                                   :
        v.                                         :      Judge Susan J. Dlott
                                                   :
 LONGBOW ENTERPRISES, LLC, et al.,                 :      Magistrate Judge Karen L. Litkovitz
                                                   :
                Defendants.                        :

                                FORM PROTECTIVE ORDER
                                    ATTACHMENT A

       The undersigned hereby acknowledges that [he/she] has read the Protective Order dated

[INSERT DATE OF OPERATIVE PROTECTIVE ORDER] in the above-captioned action and

attached hereto, understands the terms thereof, and agrees to be bound by its terms. The

undersigned submits to the jurisdiction of the United States District Court for the Southern District

of Ohio in matters relating to the Protective Order and understands that the terms of the Protective

Order obligate [him/her] to use documents designated “CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER” in accordance with the Order, solely for the purpose of the above-

captioned action, and not to disclose any such documents or information derived directly therefrom

to any other person, firm, or concern.
  Case: 1:21-cv-00074-KLL Doc #: 20 Filed: 03/19/21 Page: 16 of 16 PAGEID #: 331




        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address:




Date:
                                         Signature




                                            2
